Motion for stay granted on condition that the appellants procure the record on appeal and appellants’ points to be served on or before November 12, 1960 and filed on or before November 14, 1960, with notice of argument for December 1, 1960, said appeal to be argued or submitted when reached. Respondent’s points are to be served and filed on or before November 23, 1960. The stay contained in the order to show cause, dated October 26, 1960, is continued pending the hearing and determination of the appeal. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.